COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-156-CV
 
 
CMPA,
INC.                                                                        APPELLANT
 
                                                   V.
 
PREFERRED
CAPITAL, INC.                                                      APPELLEE
 
                                               ----------
                  FROM
THE 342ND COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AJoint
Motion For Dismissal Of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 




DELIVERED: September 28,
2006




[1]See Tex. R. App. P. 47.4.